Citation Nr: 0016009	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 856	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation based upon a demonstrated need for aid and 
attendance or housebound status.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had service with the Philippine Scouts from May 
1946 to May 1947.  He died on November [redacted], 1979.  The 
appellant is his widow.

The appellant requested to appear before a traveling Member 
of the Board of Veterans' Appeals (Board).  However, by 
signed statement of June 1999, she withdrew the hearing 
request, indicating that she was unable to appear for the 
hearing due to health reasons.  Governing regulation provides 
that a request for a hearing may be withdrawn by an appellant 
at any time before the date of the hearing.  38 C.F.R. 
§ 20.704(e).  Therefore, the Board will accept the 
appellant's withdrawal and proceed with review of her claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant is not a patient in a nursing home or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person.

3.  The appellant's vision is 20/50 when corrected and she is 
able to dress and undress herself, keep herself clean and 
presentable, feed herself, attend to the wants of nature, 
manage her own finances, and keep herself safe from the 
hazards incident to her daily environment.

4.  The appellant is not so disabled that she must remain in 
bed.

5.  The appellant is not substantially confined to her home 
by reason of a disability or disabilities which will remain 
throughout her lifetime.


CONCLUSIONS OF LAW

1.  An increased rate of dependency and indemnity 
compensation on the basis of a demonstrated need for aid and 
attendance is not warranted.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).

2.  An increased rate of dependency and indemnity 
compensation on the basis of housebound status is not 
warranted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.351 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the veteran died in November 1979, he had been receiving 
VA compensation at a schedular 100 percent rate for more than 
twenty years and had been in receipt of special monthly 
compensation on account of being housebound for nineteen 
years.  The appellant applied for and was awarded dependency 
and indemnity compensation following his death and has been 
in receipt of dependency and indemnity compensation since.  

By correspondence of September 1997, the appellant requested 
that she be awarded special monthly compensation.  She 
asserted that she requires aid and attendance in her daily 
life due to various infirmities, including old age, broken 
ribs, and broken legs.  

In support of her claim, she submitted a private medical 
certificate indicating that she had been treated for a right 
ankle fracture in March and April 1989.  X-ray reports dated 
in March 1989 reflect negative findings regarding the 
appellant's chest, a bilateral malleolar fracture of the 
right ankle joint with separation and mild lateral 
displacement of the distal fragment and soft tissue swelling, 
mild compression fractures of the L-1 and L-2 vertebrae, and 
spondylosis of the lumbosacral spine.  A May 1990 X-ray 
report shows an old fracture of the right distal fibula with 
a plate and screws in place.  

The report of a May 1998 VA fee basis examination shows that 
the appellant traveled by taxi to the place of the 
examination.  She complained of dizziness, headache, and 
moderate pain and weakness affecting her whole body.  The 
examiner commented that she was fairly well nourished and 
fairly well developed, but appeared neat and clean, with 
slightly stooping posture.  Upon examination, slight 
weakness, slight pain, and slight limitation of motion of 
both upper extremities were noted.  Examination of the lower 
extremities revealed moderate weakness and moderate 
limitation of motion with moderate muscle atrophy and 
contractures affecting the right leg; and slight weakness, 
slight limitation of motion with slight muscle atrophy and 
contractures affecting the left leg.  Poor weight bearing, 
balance and propulsion of both legs was noted.  Also noted 
was slight limitation of motion and weakness of spine, trunk, 
and neck.  She had mature senile cataracts in both eyes, but 
with correction, her vision was 20/50 in both eyes.  Her 
memory was deemed to be "slightly poor."  The appellant 
reported that she spends most of her days at home, doing 
household chores or watching television or listening to the 
radio.  She stated she goes out for walking exercise for 
about twenty minutes every day.  The examiner commented that 
her gait was slow, but that she did not require a cane or 
assistance in walking.  The concluding diagnoses were:  
1) status post open reduction internal fixation right ankle 
fracture, 2) urinary tract infection, 3) non-insulin 
dependent diabetes mellitus, 4) hypertensive atherosclerotic 
cardiovascular disease, 5) senile cataracts in both eyes, and 
6) degenerative osteoarthrosis.

As to the functional limitations experienced by the 
appellant, the examiner opined that the appellant did not 
require an attendant to walk or stand and was not permanently 
bedridden.  The examiner found that the appellant was capable 
of managing her benefit payment alone and further had the 
capacity to direct someone else to handle her financial 
affairs.  It was the examiner's assessment that she was 
capable of protecting herself from hazards or dangers of her 
daily environment, and that she could travel by herself, 
could perform self care, and could walk and move about 
without aid or assistance.  Furthermore, she could feed 
herself, dress and undress herself, and attend to the needs 
of nature by herself.  

A June 1998 medical certificate reveals that the appellant 
had several disabilities, including, 1) status post open 
reduction internal fixation right ankle fracture, 2) urinary 
tract infection, 3) non-insulin dependent diabetes mellitus, 
4) hypertensive atherosclerotic cardiovascular disease, 5) 
senile cataracts in both eyes, and 6) degenerative 
osteoarthrosis.

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse shall be increased if the 
spouse is 1) a patient in a nursing home or 2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a)(3).  The 
surviving spouse will be considered in need or regular aid 
and attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less, or is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need or aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse may also be increased if the 
surviving spouse is, by reason of disability, permanently 
housebound but does not qualify for the larger aid and 
attendance allowance under subsection (c).  For the purposes 
of this subsection, the requirement of "permanently 
housebound," will be considered to have been met when the 
surviving spouse is substantially confined to his or her home 
or immediate premises by reason of a disability or 
disabilities which it is reasonably certain will remain 
throughout his or her lifetime.  38 U.S.C.A. § 1311(d); 
38 C.F.R. § 3.351(a)(4), (e).

Based upon review of the pertinent evidence of record, the 
Board finds that the appellant is not a patient in a nursing 
home or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person.  There is no 
allegation or evidence that the appellant is a patient in a 
nursing home, rather the evidence shows that she lives in her 
own home and takes care of herself.  According to the medical 
evidence of record, the appellant's vision is 20/50 when 
corrected, and there is no evidence tending to indicate that 
she experiences contraction of her visual fields to 5 degrees 
or less.  Because the May 1998 examination report shows that 
she is able to dress and undress herself, keep herself clean 
and presentable, feed herself, attend to the wants of nature, 
and keep herself safe from the hazards incident to her daily 
environment, she cannot be considered in need of regular aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  Furthermore, we note that the appellant does not 
contend and the evidence does not show she is bedridden, or 
actually requires personal assistance from others.  Thus, an 
award of an increased rate of dependency and indemnity 
compensation based upon a demonstrated need for aid and 
attendance is not warranted.

The Board also finds that the evidence does not support the 
appellant's claim that she is housebound.  According to the 
examination report, she travels alone, by taxi, and she walks 
for exercise on a daily basis.  There is no indication that 
she is substantially confined to her home by reason of a 
disability or disabilities which will remain throughout her 
lifetime.  In this regard, it is important to note the 
appellant's contention that she suffers from broken ribs and 
broken legs.  Her contention is not supported by the medical 
evidence which shows merely residuals of a right ankle 
fracture, and mild compression fractures of two lumbar 
vertebrae.  Furthermore, broken ribs and broken legs are not 
disabilities of a nature which are permanent, or which could 
reasonably be expected to remain throughout her lifetime.  
This conclusion is borne out by the May 1998 examination 
report which reflects no current disabilities involving 
broken ribs or legs.

The preponderance of the evidence is against the appellant's 
claim that she requires the regular aid and attendance of 
another person, or that alternatively, she is permanently 
housebound.  The benefit sought therefore must be denied.


ORDER

Special monthly compensation based upon a demonstrated need 
for aid and attendance or housebound status is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 

